Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-9 are rejected under 35 U.S.C. 102(a1) as being anticipated by KUBO et al. (Pub NO. US 2009/0190942 A1; hereinafter Kubo).

Regarding Claim 1, Kubo teaches a humidity detector (See Fig. 1-Fig. 8; See [0024]) comprising:
a humidity sensor (23 in Fig. below and Fig. 1; See [0024]-[0033]) that has a resistance value varying in accordance with humidity (See [0039]);
a resistor that is used for converting a current analog signal to a voltage analog signal (See [0033]-[0037]), the current analog signal corresponding to a current value of current flowing through the humidity sensor (See [0026]-[0037]), the voltage analog signal (voltage signal Sh; See [0037]) indicating a voltage value corresponding to the resistance value (See [0033]-[0037]);
an alternating voltage supply unit (CPU 25 Fig. below and in fig. 1; See [0030]-[0033]) that alternately applies first voltage (PWM1; See [0030]-[0033]) and second voltage to the humidity sensor (PWM2; See [0030]-[0033]), the first voltage causing current to flow in a first direction (second signal PWM2 is opposite phase of first signal PWM1; See [0030]-[0033]), the second voltage causing current to flow in a second direction through the resistor (second signal PWM2 is opposite phase of first signal PWM1; See [0030]-[0033]), the second direction being a direction different from the first direction (second signal PWM2 is opposite phase of first signal PWM1; See [0030]-[0033]); and
a control circuit (Fig. below and 25 in Fig. 1) that has a first detection mode (R1 is first detection mode; See [0026]-[0033]) and a second detection mode (R2 is second detection mode; See [0026]-[0033]), the first detection mode being a 

    PNG
    media_image1.png
    794
    937
    media_image1.png
    Greyscale



Regarding Claim 2, Kubo teaches the humidity detector according to claim 1, wherein,
the control circuit uses the first detection mode when the first voltage value is larger than or equal to a predetermined threshold value (See [0052]-[0057]), and
the control circuit uses the second detection mode when the first voltage value is smaller than the predetermined threshold value (See [0053], [0058]).
Regarding Claim 3, Kubo teaches the humidity detector according to claim 2, further comprising a voltage follower (28 in fig. 1; See [0029]) that generates a transformed analog signal by performing impedance transformation of the voltage analog signal (See [0072]), wherein
each of the first voltage value and the second voltage value is detected by converting the transformed analog signal to the digital signal (See [0032]), and

Regarding Claim 4, Kubo teaches the humidity detector according to claim 1, wherein,
in the first detection mode (R1 is first detection mode; See [0026]-[0033]), the control circuit uses first humidity information indicating a humidity value corresponding to the first voltage value, to determine the humidity detected by the humidity sensor in accordance with the first voltage value (R1 divided by 23 goes to AD1 in Fig. 1; See [0026]-[0033]), and
in the second detection mode  (R2 is second detection mode; See [0026]-[0033]), the control circuit uses second humidity information indicating a humidity value corresponding to the second voltage value, to determine the humidity detected by the humidity sensor in accordance with the second voltage value (R2 divided by 23 goes to AD1 in Fig. 1; See [0026]-[0033], [0052]).
Regarding Claim 5, Kubo teaches the humidity detector according to claim 1, wherein,

the alternating voltage supply unit switches between the first voltage and the second voltage in accordance with the on-state and the off-state (See [0035]).
Regarding Claim 6, Kubo teaches the humidity detector according to claim 1, wherein,
the first voltage is a first polarity (PWM1; See [0030]-[0033]), and
the second voltage is a second polarity which is a reverse polarity of the first voltage (second signal PWM2 is opposite phase of first signal PWM1; See [0030]-[0033]).
Regarding Claim 7, Kubo teaches the humidity detector according to claim 1, wherein,
the control circuit outputs a switch signal to the alternating voltage supply unit (See [0035]), and
the alternating voltage supply unit alternately applies the first voltage and the second voltage in accordance with the switch signal (See PWM1 and PWM2 are alternately applied in fig.. 2; See [0035]-[0036]).
Regarding Claim 8, Kubo teaches he humidity detector according to claim 7, wherein, the control circuit includes a switch signal generator that generate the switch signal (pulse signal is switch signal; See [0035]), and the switch signal generator generate the switch signal at a predetermined period (505 duty cycle is predetermined time period; See [0035]).
Regarding Claim 9, Kubo teaches an image forming apparatus (See Fig. 1-Fg. 8 and Fig. 14; See [0019]) comprising a humidity detector (See Fig. 1-Fig. 8; See [0024]), wherein the humidity detector includes:
a humidity sensor (23 in Fig. below and Fig. 1; See [0024]-[0033]) that has a resistance value varying in accordance with humidity (See [0039]);
a resistor that is used for converting a current analog signal to a voltage analog signal (See [0033]-[0037]), the current analog signal corresponding to a current value of current flowing through the humidity sensor (See [0026]-[0037]), the voltage analog signal (voltage signal Sh; See [0037]) indicating a voltage value corresponding to the resistance value (See [0033]-[0037]);
an alternating voltage supply unit (CPU 25 in Fig. below and fig. 1; See [0030]-[0033]) that alternately applies first voltage (PWM1; See [0030]-[0033])  and second voltage to the humidity sensor (PWM2; See [0030]-[0033]), the first voltage causing current to flow in a first direction (second signal PWM2 is opposite phase of first signal PWM1; See [0030]-[0033]), the second voltage causing current to flow in a second direction through the resistor (second signal PWM2 
a control circuit (Fig. below and 25 in Fig.. 1) that has a first detection mode (R1 is first detection mode; See [0026]-[0033]) and a second detection mode (R2 is second detection mode; See [0026]-[0033]), the first detection mode being a mode for determining the humidity detected by the humidity sensor in accordance with a first voltage value detected by using a digital signal corresponding to the voltage analog signal while the first voltage is being applied to the humidity sensor (R1 divided by 23 goes to AD1 in Fig. 1; See [0026]-[0033]), the second detection mode being a mode for determining the humidity detected by the humidity sensor in accordance with a second voltage value detected by using a digital signal corresponding to the voltage analog signal while the second voltage is being applied to the humidity sensor (R2 divided by 23 goes to AD1 in Fig. 1; See [0026]-[0033], [0052]-[0055]).

    PNG
    media_image1.png
    794
    937
    media_image1.png
    Greyscale



Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Zheng et al. (Pub No. US 2014/0283597 A1) discloses Sensor Device Having Plural Resistance Change Type Sensors.
b. Ruhl et al. (Pub No. US 2014/0260545 A1) discloses Sensor and Sensing Method.
c. Tyrrell et al. (Pub NO. US 2020/0259298 A1) discloses Wet Contact Detection.
d. Ballinger et al. (Pub NO. US 2019/0360956 A1) discloses System and Method for Detecting a Section of Lead Piping in a Field Setting.
e. GERBER et al. (Pub NO. US 2019/0346406 A1) discloses Gas Detection System.
f. Farkas et al. (Pub NO. US 2018/0284011 A1) discloses Corrosion detection.
g. Hedayat et al. (Pub No. US 2015/0168285 A1) discloses Soot Sensor.

Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858